DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 28 September 2022.  Applicant’s amendment on 28 September 2022 amended Claims 1-4, 15-18, and 26-30.  Currently Claims 1-30 are pending and have been examined.  The Examiner notes that the 101 has been withdrawn.  

Response to Arguments

Applicant's arguments filed 28 September 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

DETAILED ACTION

This Final Office Action is responsive to Applicant's amendment filed on 28 September 2022.  Applicant’s amendment on 28 September 2022 amended Claims 1-4, 15-18, and 26-29.  Currently Claims 1-30 are pending and have been examined.  The examiner notes that the 101 rejection has been withdrawn.  

Response to Arguments

Applicant's arguments filed 28 September 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Examiner’s Note

The claim recites the combination of additional elements of receiving, communications from multiple communication channels where the processor identifies and tags the associated data to provide to the agents who are then electronically tracked regarding the activities with the different communication channels. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically receiving, identifying, tagging information with respect to customer and agent activities which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apshankar et al. (U.S. Patent Publication 2020/0244807 A1) (hereafter Apshankar) in view of Nilsen et al. (U.S. Patent 10,958,786 B1) (hereafter Nilsen).

	Referring to Claim 1, Apshankar teaches a method for generating data for workforce management, performed by a processor-based system, comprising:

tagging each contact item of the one or more contact items with a contact type and a channel type, including selecting the channel type from a plurality of channel types (see; par. [0052] and par. [0056] of Apshankar teaches the tagging of teach task including assigning an identifier, par. [0047] where the tasks are based on receiving information from multiple channels, and par. [0031] the channel is tracked to determine the type of communication).

Apshankar does not explicitly disclose the following limitations, however,

Nilsen teaches receiving, at a contact center, incoming communications from one or more customers on a plurality of communication channels and routing the incoming communications to one or more agents associated with the contact center (see; Abstract and col. 8, lines (19-39) of Nilsen teaches receiving at a contact center incoming communication from multiple channels and routing them to different agents), and 
identifying one or more contact items within each conversation of one or more conversations, the one or more conversations on the one or more communication channels and being between one or more customers of a plurality of customers contacting a contact center and the one or more agents (see; col.13, lines (49) – col. 14, line (39) of Nilsen teaches identifying items associated with the contact of the customer from the one of multiple communication channels and includes information about the communication sessions, attributes and status information (i.e. contact items)), and
tracking periods of agent activity for each channel of the plurality of communication channels for each of the one or more agents using the tagging of the contact items for one or more work sessions (see; col. 37, line (51) – col. 38, line (55) of Nilsen teaches the monitoring of the performance of the employees (i.e. agents activities) on all of the multiple channels that they have been assigned tasks (i.e. tagging), which is also included col. 13, line (49) – col. 14, line (39) information from multiple communication channels and includes information about the communication sessions, attributes and status information (i.e. contact items)).

The Examiner notes that Apshankar teaches similar to the instant application teaches managing a plurality of topics in a user interaction through plurality of agents in a contact center.  Specifically, Apshankar discloses the identifying a plurality of different portions of the incoming contact each of a plurality of portions associated with a respective topic and then routing to respective agents and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nilsen teaches graphical user interface for managing multiple agent communication sessions in a contact center including multiple communication channels and as it is comparable in certain respects to Apshankar which teaches managing a plurality of topics in a user interaction through plurality of agents in a contact center as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Apshankar discloses the identifying a plurality of different portions of the incoming contact each of a plurality of portions associated with a respective topic and then routing to respective agents However, Apshankar fails to disclose receiving, at a contact center, incoming communications from one or more customers on a plurality of communication channels and routing the incoming communications to one or more agents associated with the contact center, identifying one or more contact items within each conversation of one or more conversations, the one or more conversations on the one or more communication channels and being between one or more customers of a plurality of customers contacting a contact center and the one or more agents, and tracking periods of agent activity for each channel of the plurality of communication channels for each of the one or more agents using the tagging of the contact items for one or more work sessions.

Nilsen discloses receiving, at a contact center, incoming communications from one or more customers on a plurality of communication channels and routing the incoming communications to one or more agents associated with the contact center, identifying one or more contact items within each conversation of one or more conversations, the one or more conversations on the one or more communication channels and being between one or more customers of a plurality of customers contacting a contact center and the one or more agents, and tracking periods of agent activity for each channel of the plurality of communication channels for each of the one or more agents using the tagging of the contact items for one or more work sessions.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Apshankar the receiving, at a contact center, incoming communications from one or more customers on a plurality of communication channels and routing the incoming communications to one or more agents associated with the contact center, identifying one or more contact items within each conversation of one or more conversations, the one or more conversations on the one or more communication channels and being between one or more customers of a plurality of customers contacting a contact center and the one or more agents, and tracking periods of agent activity for each channel of the plurality of communication channels for each of the one or more agents using the tagging of the contact items for one or more work sessions as taught by Nilsen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Apshankar and Nilsen teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

at least one conversation with one customer includes multiple channels at one time (see; par. [0047] of Apshankar teaches managing responses between the customer and an agent including conversations over multiple channels during a response).


	Referring to Claim 3, see discussion of claim 2 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

tagging and tracking of work occur for each of the multiple channels at once only when an agent of the one or more agents is performing agent activity to handle the one customer (see; par. [0052] of Apshankar teaches tagging and monitoring of work topics where an AI routes tasks utilizing multiple agents, par. [0047] using multiple channels).


	Referring to Claim 4, see discussion of claim 3 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

the tagging and tracking occur when agent activity switches between the multiple channels (see; par. [0047] of over multiple channels, par. [0048] tracking, storing, and collecting (i.e. tagging) information about the contact and agent handling).


	Referring to Claim 5, see discussion of claim 1 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

sending tracked data to a workforce management system (see; par. [0040] of Apshankar teaches a workforce management module that monitors current work items, including par. [0052] tagging and monitoring of work topics where an AI routes tasks utilizing multiple agents).


	Referring to Claim 6, see discussion of claim 5 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

sending tracked data to a workforce management system comprises providing access to the tracked data by, or on behalf of, the workforce management system (see; par. [0042] of Apshankar teaches the tracked data sent in a report form from collected data, as part of a par. [0040] a workforce management module that monitors current work items).


	Referring to Claim 7, see discussion of claim 1 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

the contact type is one of a plurality of contact types comprising a phone call on a voice channel, a message on a messaging-based channel, an email on a mail-based channel, a video chat, and a voicemail on a voice channel or voice messaging-based channel (see; par. [0025] and par. [0029] of Apshankar teaches a contact is in communication with an agent over one of multiple channels including voice, email, chat, and par. [0051] voicemail).


	Referring to Claim 8, see discussion of claim 1 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

a work burst of one or more work bursts of the one or more work sessions is to start when an agent views a customer profile and is to end when the agent navigates away from the customer profile (see; par. [0054] of Apshankar teaches a understanding and determining of a set of tasks being complete (i.e. understanding a work burst completeness), where par. [0039] the monitoring starts with the initiation of the contact being assigned to an agent or multiple agents, par. [0045] utilizing customer profile data).


	Referring to Claim 9, see discussion of claim 8 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

performing a work session calculation for each customer of the one or more customers based on the one or more work bursts associated with said each customer, excluding agent activity away for each customer in the work session calculation (see; par. [0040] of Apshankar teaches tracking work for customer and comparing the work back to the SLA which, includes par. [0042] monitoring specific tasks of the agent specific to the tasks of the customer).


	Referring to Claim 10, see discussion of claim 8 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

providing a user interface for use by the one or more agents, the user interface supporting customer profile selection and channel identification or selection and for use in identifying the one or more work bursts based on navigation to and from the customer profile as part of profile selection (see; par. [0052] and par. [0055]-0057] of Apshankar teaches using an AI to manage tasks by assigning contact to agents based on required tasks and skills of the agent, par. [0045] where the agent can access profile information about the contact, par. [0053] utilizing an interface to access the data regarding the tasks and contact to complete the tasks).


	Referring to Claim 11, see discussion of claim 1 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

a work session is to begin when a contact item begins and is to end when the contact item ends, a work session is to begin when an agent identifier changes indicating another agent is involved with a contact item, or a work session is to begin when a channel changes (see; par. [0047] of Apshankar teaches the management over multiple channels by the agents, par. [0052] and assigning of contacts to different agents as needed based on skills required).


	Referring to Claim 12, see discussion of claim 1 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

tagging each contact item of the one or more contact items with one or more of:
a contact item identifier, a contact type, a channel, a direction, a beginning timestamp, an end timestamp, a service level agreement (SLA), a SLA fulfillment time or timestamp, whether the contact item was answered within an established SLA, a conversation routing timestamp, a status of the contact item as to answered, abandoned, unanswered, or unknown, a calculated handle time for a work session, a wrap time after a contact ends, or an agent identifier (see; par. [0042] of Apshankar teaches the tagging of tasks related to contacts that takes into account, par. [0052] the tracking of SLA compliance and meeting the needs of the SLA including in response to trigger alerts, par. [0040] which also includes the times related to the contract).


	Referring to Claim 13, see discussion of claim 1 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

generating work session reports or work burst reports, on a per agent, per customer, per channel, or per contact center basis (see; par. [0042] of Apshankar teaches tracking and generating agent reports for a predetermined event or series of events related to the tasks needs of the contact (i.e. during a work burst)).


	Referring to Claim 14, see discussion of claim 1 above, while Apshankar in view of Nilsen teaches the method above, Apshankar further discloses a method having the limitations of:

determining, based on the tracked data, one or more of length or size of backlog, customer wait time, agent response time, fulfillment of service level agreement (SLA), agent handle time, and overall handle time for a contact center (see; par. [0040] of Apshankar teaches monitoring tasks related to the SLA between a contact the organization the agent is working for).


	Referring to Claim 15, Apshankar in view of Nilsen teaches a tangible, non-transitory, computer readable media.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 16, see discussion of claim 15 above, while Apshankar in view of Nilsen teaches a tangible, non-transitory, computer readable media above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 17, see discussion of claim 16 above, while Apshankar in view of Nilsen teaches a tangible, non-transitory, computer readable media above Claim 17 recites the same or similar limitations as those addressed above in claim 3, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 18, see discussion of claim 17 above, while Apshankar in view of Nilsen teaches a tangible, non-transitory, computer readable media above Claim 16 recites the same or similar limitations as those addressed above in claim 4, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 19, see discussion of claim 15 above, while Apshankar in view of Nilsen teaches a tangible, non-transitory, computer readable media above Claim 19 recites the same or similar limitations as those addressed above in claim 5, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 20, see discussion of claim 15 above, while Apshankar in view of Nilsen teaches a tangible, non-transitory, computer readable media above Claim 20 recites the same or similar limitations as those addressed above in claim 6, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 21, see discussion of claim 15 above, while Apshankar in view of Nilsen teaches a tangible, non-transitory, computer readable media above Claim 21 recites the same or similar limitations as those addressed above in claim 7, Claim 21 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 22, see discussion of claim 15 above, while Apshankar in view of Nilsen teaches a tangible, non-transitory, computer readable media above Claim 22 recites the same or similar limitations as those addressed above in claim 8, Claim 22 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 23, see discussion of claim 22 above, while Apshankar in view of Nilsen teaches a tangible, non-transitory, computer readable media above Claim 23 recites the same or similar limitations as those addressed above in claim 10, Claim 23 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 24, see discussion of claim 15 above, while Apshankar in view of Nilsen teaches a tangible, non-transitory, computer readable media above Claim 24 recites the same or similar limitations as those addressed above in claim 11, Claim 24 is therefore rejected for the same or similar limitations as set forth above in claim 11.

	Referring to Claim 25, see discussion of claim 15 above, while Apshankar in view of Nilsen teaches a tangible, non-transitory, computer readable media above Claim 25 recites the same or similar limitations as those addressed above in claim 12, Claim 25 is therefore rejected for the same or similar limitations as set forth above in claim 12.

	Referring to Claim 26, Apshankar in view of Nilsen teaches a system.  Claim 26 recites the same or similar limitations as those addressed above in claim 1, Claim 26 is therefore rejected for the same reasons as set forth above in claim 1, except the following noted exception.

a database, in a memory (see; par. [0032] of Apshankar teaches database using memory).

one or more processors, to (see; par. [0026] of Apshankar teaches a processor)


	Referring to Claim 27, see discussion of claim 26 above, while Apshankar in view of Nilsen teaches a system above Claim 27 recites the same or similar limitations as those addressed above in claim 2, Claim 27 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 28, see discussion of claim 27 above, while Apshankar in view of Nilsen teaches a system above Claim 28 recites the same or similar limitations as those addressed above in claim 3, Claim 28 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 29, see discussion of claim 28 above, while Apshankar in view of Nilsen teaches a system above Claim 29 recites the same or similar limitations as those addressed above in claim 4, Claim 29 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 30, see discussion of claim 26 above, while Apshankar in view of Nilsen teaches a system above Claim 30 recites the same or similar limitations as those addressed above in claim 5, Claim 30 is therefore rejected for the same or similar limitations as set forth above in claim 5.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Sivasubramanian et al. (U.S. Patent Publication 2021/0158235 A1) discloses a customer contact service with real time supervisor assistance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623